DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 8-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raikin et al. (US Pub. No. 2016/0077946), hereinafter referred to as Raikin.
Referring to claims 1, 8, and 15, Raikin discloses a method (method, [0010]; computer system, [0035]; non-transitory computer-readable media, [0036]) comprising: running, by a host computer system (22, fig. 1, [0035]), a host component (hypervisor, [0040])) managing a guest (virtual machine, [0041]) in communication with a peripheral device, wherein the peripheral device comprises an input/output memory management unit (IOMMU) (OIMMU 66, fig. 1); appending, to a page table of the IOMMU (maintains a page table, [0030]), a plurality of records referencing present memory pages  (pages may be present in the host page table, [0048]) associated with a task running on the guest (I/O device (such as an IOMMU) is able to look up virtual addresses specified in I/O request; [0030]); and appending, to the page table of the IOMMU, a plurality of records referencing read-only memory pages associated with the task, wherein the read-only memory pages are indicated as read-only in the page table (pages may be presented in the host page table but marked as read-only; [0048]).

As to claims 2, 9, and 16 Raikin discloses accessing, from the host component, a memory page associated with the task (operating system or the hypervisor, [0039]; If the page is listed in these tables as present, IOMMU 66 is able to provide the corresponding physical address in memory 30 at a page checking step 72. In this case, NIC 34 writes the data immediately to the appropriate page 48 in memory 30, [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Raikin in view of Asaro et al. (US Pub. No. 2020/0133878), hereinafter referred to Asaro.
As to claims 3, 10, and 17, Raikin discloses responsive to determining that a record referencing a memory page is not present in the page table of the IOMMU, requesting the memory page and accessing the memory page (if IOMMU 66 is unable to translate the virtual address to a current physical memory address at step 72, due to it being marked as not present, not writable or outside the allowed address range, packet processing circuitry 62 submits a request to CPU 28 to resolve the page; [0045]).
Raikin does not appear to explicitly disclose requesting from a device driver of the guest.
However, Asaro discloses requesting from a device driver of the guest ([0011], [0027]).
Raikin and Asaro are analogous art because they are from the same field of endeavor, page table management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Raikin and Asaro before him or her, to modify the virtual system of Raikin to include the device driver of Asaro because the device driver would provide interfacing to support secure memory access.
The suggestion/motivation for doing so would have been to support secure memory access (Asaro: [0025]).
Therefore, it would have been obvious to combine Raikin and Asaro to obtain the invention as specified in the instant claim.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raikin in view of Kegel et al. (US Pub. No. 2014/0068137), hereinafter referred to Kegel.
As to claims 4, 11, and 18, Raikin does not appear to explicitly disclose responsive to determining that the page table of the IOMMU and a page table of the host component use the same page table format, pointing the IOMMU to the page table of the host component.
However, Kegel discloses responsive to determining that the page table of the IOMMU (the virtual IOMMU uses data structures including a guest page table 254; [0052]) and a page table of the host component use the same page table format (the formats of the guest page table 254 and the host page table 256 are identical, and a control bit in the device table 228 used to differentiate between different usages of the guest page table 254 in a virtual IOMMU; [0055]), pointing the IOMMU to the page table of the host component (a host page table (e.g., host page table 256) in the virtual IOMMU 210 translates the guest physical address to a system physical address. The host page table 256 is maintained by a hypervisor; [0061]).
Raikin and Kegel are analogous art because they are from the same field of endeavor, page table management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Raikin and Kegel before him or her, to modify the virtual system of Raikin to include the page table structures of Kegel because the functionality would provide stability and security within the system.
The suggestion/motivation for doing so would have been to support secure resource access (Kegel: [0049]).
Therefore, it would have been obvious to combine Raikin and Kegel to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 5-7, 12-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Pub. No. 2020/0379927 of Chan et al. is pertinent to IOMMU managed page tables in a virtualized computing environment. The US Pub. No. 2020/0310993 of Kumar et al. is pertinent to read-only indication of portion of IOMMU managed page tables.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184